Citation Nr: 1409336	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-15 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), asthma, and bronchitis due to in-service exposure to jet fuel and/or cold weather.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the St. Petersburg RO.  The transcript from that hearing has been associated with the claims file and reviewed.  

This case was initially before the Board in March 2011, when separate claims for bilateral hearing loss and tinnitus were denied.  The service connection claim for a respiratory disorder was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C..  The RO issued a supplemental statement of the case in August 2011.

The case was most recently before the Board in February 2012 when it was remanded to the RO a second time for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claim (as reflected in a September 2012 supplemental statement of the case), and returned this matter to the Board for further appellate consideration.  

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  


FINDING OF FACT

The preponderance of the competent medical and other evidence of record shows that respiratory disorders, to include COPD, asthma, and bronchitis were not present in service and there is no such evidence linking them to service, to include exposure to jet fuel and/or cold weather.  


CONCLUSION OF LAW

Respiratory disorders, to include COPD, asthma, and bronchitis were not incurred in or aggravated by military service to include exposure to jet fuel and/or cold weather injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated December 2007 of VA's duty to assist him in substantiating his claim, and the effect of this duty assignment and place and dates of service upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  As this letter addressed all notice elements, and predated the initial adjudication by the AOJ/RO in May 2008, nothing more was required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records, including Social Security Administration (SSA) records, have been obtained and associated with his claims folders, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim, including personal statements, representative argument, and has provided testimony at a 2010 Board hearing.  

The Board has also found substantial compliance with its March 2011 and February 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As instructed by the Board, the AMC/RO obtained a VA medical opinion in March 2011 to assist in determining whether the Veteran's current respiratory disorders are attributable to military service.  An addendum to that opinion was provided in March 2012.  

The Board finds that the examination and addendum opinion are more than adequate.  The VA examiner reviewed all medical and other evidence of record, interviewed the Veteran regard his symptoms and history and examined the Veteran including pulmonary function testing.  Although the VA examiner did not offer a rationale for his opinion in April 2011, in the subsequent March 2012 addendum, he provided an unequivocal opinion as to the etiology of the Veteran's respiratory disorder and explained the opinion with a supporting rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the Board's March 2012 remand, the AMC/RO also asked the Veteran to provide a completed release form for Dr. R. Dantulari.  See VA Correspondence dated February 3, 2012.  However because he did not return the form or otherwise respond with the information requested by the RO, VA attempts to obtain complete records was hindered.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if he desires help with his claim, he must cooperate with VA's efforts to assist him).  In light of the Veteran's failure to provide the requested information, the Board finds the VA has met its duty to assist.  VA does not have a further duty to obtain records and there has been substantial compliance with the Board's remand.

Discussion of the Veteran's October 2010 Travel Board hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue of entitlement to service connection for a respiratory disorder, to include COPD, bronchitis and asthma was identified.  Information was elicited from the Veteran concerning the etiology and onset of his disorder(s).  The nature of his exposure to jet fuel and cold weather was discussed as well.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran asserts that his respiratory disorders are the result of exposure to jet fuel and/or cold weather during service.  In a statement in support of his claim, he reports that he was told during his discharge physical that his lungs were damaged due to working around air craft fuel and damp weather in Buford, South Carolina where he was stationed for 42 months.  He indicated that at approximately age 36, he started noticing the effects of being stationed in Buford and the job that he had held during that time.  He noticed that he was limited in his physical work and got out of breath easily.  See Veteran's statement dated January 23, 2008. 

Concerning there being evidence of an in-service injury, the Board notes that the Veteran's military occupational specialty (MOS) was an aircraft and engine mechanic.  Thus, while there is no documentation of treatment for a respiratory disorder in service, the Board will concede that it is reasonable presume that the Veteran was exposed to air craft fuel and damp weather during his service. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  COPD, asthma, and bronchitis are not chronic diseases listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker, supra.

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Service treatment records show he made no specific respiratory complaints during service, and none are documented.  In fact, chest x-rays completed in April 1962 and March 1964 were essentially negative.  At his separation physical in August 1964, clinical evaluation of all major body systems, to include the lungs and chest, was within normal limits.  A chest X-ray showed no significant abnormality.

The earliest relevant medical evidence is contained in a note from the Veteran's private doctor indicating that the Veteran had a history of COPD and asthma and that he had first been treated by this particular physician in October 1981.  A June 1998 private treatment record noted that the Veteran smoked for 30 years, 2 packs per day.  The private treating physician indicated that the Veteran had experienced shortness of breath on exertion for five years.  An April 1999 hospitalization record noted that the Veteran had a history of shortness of breath and that he had experienced extreme shortness of breath that morning.  It was noted that the Veteran had experienced a similar episode in January 1991, and had been hospitalized at that time.  Another private treatment record associated with that particular hospitalization noted that the Veteran had a long history of asthma.  An April 1999 private treatment record noted a diagnosis of recurrent acute bronchitis.  There was no mention of service or any event of service, to include exposure to jet fuel or cold weather.  Although not a dispositive factor, the significant lapse in time between service and these post-service diagnoses may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

What remains for consideration is whether or not in the absence of a diagnosis in service and/or continuity of symptoms, the Veteran's current respiratory disorder, to include COPD and asthma, may nonetheless somehow otherwise be related to his service.  

The Veteran was provided a VA examination in April 2011 to determine the etiology of any current respiratory disorders.  At that time the VA examiner reviewed the claims file, including service treatment records and post-service VA outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran's history of smoking since age 19 and current medical problems were also noted.  Specifically, the April 2011 VA examiner concluded that the Veteran's respiratory disorder, diagnosed as COPD was not caused by cold or jet fuel, or the result of or aggravated by his military service.  No rationale for this opinion was provided.  

However pursuant to a February 2012 Board remand, the RO obtained an addendum opinion in April 2012.  The examiner reiterated that the Veteran's current respiratory disorder, diagnosed as COPD was not caused by or the result of his military service.  He explained that there was no recorded treatment in service for a respiratory condition or COPD and no notation made at the Veteran's separation examination in 1964, and there was no treatment one year after service discharge.  He further explained that the Veteran had been a smoker since about age 19 (he was currently 71 years old) and statistics show that the Veteran's 25 year smoking history was a definite risk factor for COPD.  The examiner concluded that the Veteran's respiratory condition, diagnosed as COPD was from tobacco abuse.  


This VA opinion is highly probative in that it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's self-reported history (to include his report of exposure to jet fuel/vapors and cold weather), the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result, he was able to fully address the salient question as to the origin of the Veteran's current respiratory disorder, diagnosed as COPD and its relationship to his military service.  The Veteran has presented no competent medical evidence to the contrary.

As COPD was not shown during service or for many years thereafter, service connection can only be granted if there is some competent evidence linking it to service.  There is no such competent evidence.  Based on the foregoing, the Board is unable to attribute the Veteran's COPD to his military service.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinions.  Also, in light of the other evidence of record, the Board notes that the negative nexus opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements regarding his condition.  Here, as already alluded to, the claim is primarily predicated on the notion the Veteran was exposed to jet fuel and cold weather during his military service and, therefore, the reason he eventually developed a respiratory disorder.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The medical issues in this case are fairly complex as COPD requires specialized training and equipment for a determination as to diagnosis and causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for such respiratory disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Although the Board recognizes the sincerity of the arguments advanced by the Veteran, his contentions as to the etiology his COPD are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis.  Rather they fall within the realm of requiring medical expertise, which he simply does not have.  Thus, it is not susceptible of lay opinions on etiology alone.  While the Veteran is competent to say that he has experienced certain symptoms, even symptoms that often may be associated with eventual diagnoses of COPD, he is not in turn competent to ascribe these symptoms to disability related to his military service.  This lay evidence does not constitute competent medical evidence and lacks probative value.

Likewise, the single competent medical opinion in the record conclusively found no etiological relationship between service and the Veteran's subsequent development of COPD.  The Veteran has not established that his COPD is related to his military service, only believing instead there must be some correlation between the two-in effect, by logical deduction-because he was exposed to jet fuel and cold weather while in service.  But this leap would require ignoring the degree of smoking over the Veteran's lifetime, which the VA examiner clearly considered easily outweighs any other exposure the Veteran may have experienced.  In this case, the Veteran's opinion, to the extent that it is to be accorded some probative value, is far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against these service connection claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a respiratory disorder, to include COPD, bronchitis and asthma due to in-service exposure to jet fuel and/or cold weather is denied.



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


